Citation Nr: 0526123	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
bilateral knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1995 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  After issuance of the July 2001 rating 
decision, the veteran's claim file was transferred to the 
jurisdiction of the Philadelphia, Pennsylvania, RO.

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran testified at a Travel Board in December 2003 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran testified that he receives treatment for his 
bilateral knee disorder at the VA Medical Center in 
Philadelphia, Pennsylvania.  The Board notes that there are 
no VA treatment records associated with the claim file.  The 
veteran also related that, since his VA examination in 
October 2001, his symptoms have increased.  They include 
daily pain, stiffness, and limitation of motion.

VA must make reasonable efforts to obtain VA records related 
to a compensation claim.  38 C.F.R. § 3.159(c)(3).  Further, 
the veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  VA O.G.C. Prec. Op. No. 11-95 (1995); Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that all VA 
treatment records related to the 
veteran's bilateral knee disorder are 
obtained and associated with the claim 
file.

2.  Regardless of whether any additional 
records are obtained, the veteran should 
be afforded a VA examination by an 
appropriate examiner to determine the 
current severity of the veteran's 
bilateral knee disorder.  The claims 
folder should be made available to the 
examiner as part of the examination.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  
The report of the examination should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC and, 
if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



